 


109 HR 5062 IH: New Hampshire Wilderness Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5062 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Bradley of New Hampshire (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To designate as wilderness certain National Forest System land in the State of New Hampshire. 
 
 
1.Short titleThis Act may be cited as the New Hampshire Wilderness Act of 2006. 
2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(2)StateThe term State means the State of New Hampshire.
3.Designation of wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 10,800 acres, as depicted on the map entitled Proposed Sandwich Range Wilderness Additions–White Mountain National Forest, dated February 6, 2006, is designated as wilderness and incorporated in the Sandwich Range Wilderness, as designated by the New Hampshire Wilderness Act of 1984 (Public Law 98–323; 98 Stat. 259). 
4.Map and description 
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the wilderness area designated by section 3 with the committees of appropriate jurisdiction in the Senate and the House of Representatives. 
(b)Force and effectA map and legal description filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description. 
(c)Public availabilityThe map and legal description filed under subsection (a) shall be filed and made available for public inspection in the Office of the Chief of the Forest Service. 
5.Administration 
(a)AdministrationSubject to valid existing rights, the wilderness area designated under this section shall be administered by the Secretary in accordance with— 
(1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(2)the Wilderness Act (16 U.S.C. 1131 et seq.). 
(b)Effective date of Wilderness ActWith respect to the wilderness area designated by this Act, any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act. 
(c)Fish and wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects any jurisdiction or responsibility of the State with respect to wildlife and fish in the State. 
(d)WithdrawalSubject to valid existing rights, all Federal land in the wilderness area designated by section 3 are withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under the mineral leasing laws (including geothermal leasing laws). 
 
